

Prepared By: Jose Vidal
Miami-Dade County, PWD
111 NW 1st Street, Suite 1610
Miami, Florida 33128


Return To: Jose Vidal
Miami-Dade County, PWD
111 NW 1st Street, Suite, 1610
Miami, Florida 33128


MORTGAGE  AND SECURITY AGREEMENT


THIS MORTGAGE AND SECURITY AGREEMENT (the “Mortgage”) is executed as of the ____
day of ______________, 2009, at Miami-Dade County, Florida by Florida Gaming
Centers, Inc., a Florida Corporation, d/b/a Miami Jai-Alai, Inc., d/b/a W.J.A.
Realty, Inc, and City National Bank of Florida, a Florida banking corporation;
f/k/a City National Bank of Miami, a Florida banking corporation as Trustee
under its Land Trust #5003471, dated January 1, 1979 (hereinafter “Mortgagor”,
which term shall include their successors, heirs, legal representatives and
permitted assigns), whose address is 3500 NW 37th Avenue, Miami Florida 33142,
and Miami-Dade County (hereinafter “Mortgagee”, which term shall include its
successors, legal representatives and assigns), whose address is 111 NW 1
Street, Miami, Florida 33128.
 
WITNESSETH:
 
For payment of the sum of Ten and 00/100 ($10.00) Dollars and other good and
valuable consideration and to provide additional collateral to secure the
payment of the sums of money due under a certain Promissory Note dated
_________________________ (the “Note”). In the principal sum of Three Million
Thirteen Thousand Five Hundred Eighty Six Dollars and Ten Cents ($3,013,586.10)
due to Mortgagee, together with interest thereon, and all other sums of money
secured hereby as hereinafter provided, Mortgagor does hereby grant, mortgage,
transfer and set over to Mortgagee all of Mortgagor’s right, title and interest
in and to the following (hereafter collectively referred to as the “Mortgaged
Property”):
 
 
(A)
All of Mortgagor’s rights and interests in and to the real property located at
and legally described as follows:

 
 
Lots 24 through 36, inclusive, in Block 71, of MELROSE HEIGHTS 5th SECTION,
according to the plat thereof recorded in Plat Book 17 at Page 22 of the Public
Records of Miami-Dade County, Florida.

 
 
And

 
 
The North half of the right-of-way of NW 35 Street closed by Resolution 1317-77
dated November 17, 1977, recorded in Minutes Book 158 Page 1556 of the Clerk of
the Board of County Commissioners of Miami-Dade County, Florida, lying in. the
Northwest quarter of Section 28 Township 53 South, Range 41 East in Miami-Dade
County, Florida.


 
 

--------------------------------------------------------------------------------

 

(B)           All buildings, structures, and improvements of every nature
whatsoever now or hereafter situated on the said Real Property, and all
furniture, furnishings, fixtures, machinery, equipment, inventory, and materials
on site, and personal property of every nature whatsoever now or hereafter owned
by the Mortgagor and located in, on or used or intended to be used in connection
with the operation of said Real Property, buildings, structures, or other
improvements, including all extensions, additions, improvements, betterments,
renewals and replacements to any of the foregoing (the “Improvements”), and all
casualty insurance proceeds, condemnation awards and rents to be derived from
the Improvements and the real property; and all of the rights, title and
interest of the Mortgagor in any such personal property or fixtures subject to a
conditional sales contract, chattel mortgage or similar lien or claim together
with the benefit of any deposits or payments now or hereafter made by the
Mortgagor or on its behalf; and
 
Together with all and singular the tenements, hereditaments, easements, licenses
and appurtenances thereunto belonging, or otherwise appertaining including use
rights pertaining to any docks located at the Real Property and the rents,
issues, and profits thereof, and also all the estate, right, title, interest and
all claims and demands whatsoever, as well as in law as in equity, of the
Mortgagor in and to the same and every part and parcel thereof, and also
specifically but not by way of limitation all gas and electric, fixtures,
radiators, heaters, water pumps, air conditioning equipment, machinery, boilers,
ranges, elevators and motors, bath tubs, sinks, water closets, water basins,
pipes, faucets, and other plumbing and heating fixtures, mantels, refrigerating
plants and ice boxes, window screens, screen doors, venetian blinds, cornices,
storm shutters and awnings, which are now or may hereafter pertain to or be used
with, in or on said premises, even though they be detached or detachable, are
and shall be deemed to be fixtures and accessories to the freehold and a part of
the realty; and
 
(C)           All riparian “rights, purchases, rents, deposits, profits,
licenses and permits” any way relating to the Real Property and the
Improvements,
 
TO HAVE AND TO HOLD the same, together with the tenements, hereditaments and
appurtenances thereunto belonging, and the rents, issues and profits thereof,
unto the said Mortgagee.
 
The conditions of this Mortgagee are that if Mortgagor shall well and truly pay
to Mortgagee the indebtedness evidenced by the Note, together with any future
advance or note hereafter executed by Mortgagor in accordance with Paragraph 13
of this Mortgage and secured by the lien of this Mortgage, together with
interest as therein stated, and shall perform, comply with and abide by each and
every stipulation, agreement, condition and covenant contained and set forth in
this Mortgage, the Note and all other documents executed or delivered in
connection herewith or therewith (the “Loan Documents”), then this Mortgage and
the estate hereby created shall cease and be null and void, otherwise to remain
in full force and effect.

 
2

--------------------------------------------------------------------------------

 

Mortgagor hereby warrants to Mortgagee that it is indefeasibly seized with the
absolute and fee simple title to the Mortgaged Property, and that it will defend
the same against the lawful claims and demands of all persons whomsoever.
 
Mortgagor and Mortgagee further covenant and agree as follows:
 
1.           Mortgagor will promptly pay when due the amounts due under the Note
and perform, comply with and abide by each and every stipulation, agreement,
condition and covenant contained in the Note, this Mortgage and the Loan
Documents. A late charge equal to five percent (5%) of the payment then due
shall be imposed on any payment due under any of the Loan Documents not made
within ten (10) days of the due date to compensate Mortgagee for the additional
costs, including but not limited to increased administrative costs, costs for
additional bookkeeping entries, collection activity and other similar items
incurred as a result of the late payment. Mortgagor recognizes that the exact
amounts of additional costs which will be incurred by Mortgagee are difficult to
calculate and the late charge provided for hereunder represents a reasonable
estimate of those probable costs. In no event shall this provision waive
Mortgagee’s right to declare a default and accelerate and demand immediate
payment of all of the outstanding principal balance for any payment not made
within ten (10) days of the due date for said payment.
 
2.           (a)           Mortgagor will pay all governmental taxes,
encumbrances and other assessments, levies or liens now or hereafter levied or
imposed upon or against the Mortgaged Property prior to such taxes, assessments
and liens becoming delinquent and will furnish Mortgagee with paid receipts
therefor. If the same or any parts thereof are not paid prior to becoming
delinquent, Mortgagee may, at its option, pay same without waiving or affecting
Mortgagee’s option to foreclose this Mortgage, or any other right bf Mortgagee
hereunder.
 
(b)           If required by Mortgagee, Mortgagor will pay Mortgagee, on the
first day of each calendar month, a sum equal to one-twelfth (1/12) of the
annual amounts necessary to pay all taxes and assessments against the said
Mortgaged Property, together with the premiums for the Insurance required by
this Mortgage and the Loan Documents, said monthly sum to be estimated by
Mortgagee and calculated based upon an annual amount not less than the amount of
taxes assessed against the Mortgaged Property for the previous year and the
amount of insurance premiums for the required insurance.
 
(c)           After first giving written notice of its intention to do so to
Mortgagee, Mortgagor may at its expense, contest in good faith any such levy,
tax, assessment or other charge levied or imposed against the Mortgaged Property
and, in such event, may permit the items so contested to remain undischarged and
unsatisfied during the period of such contest and any appeal therewith unless
Mortgagee shall notify Mortgagor in writing that non-payment of any such items
will cause the lien or priority of this Mortgage to be materially endangered or
the Mortgaged Property or any part thereof will be subject to loss or
forfeiture, in which event Mortgagor shall promptly pay or bond and cause to be
satisfied or discharged all such unpaid items or furnish, at Mortgagor’s
expense, indemnity satisfactory to Mortgagee.

 
3

--------------------------------------------------------------------------------

 

3.           In the event Mortgagor fails to timely pay principal or interest in
the manner provided for in the Note an or before the date when due, or fails to
fully and promptly perform any other obligation under this Mortgage, the Note or
the Loan Documents, or to otherwise execute, comply with and abide by each and
every one of the covenants, conditions or stipulations of this Mortgage, the
Note or the Loan Documents, Mortgagor shall, after applicable grace or notice
periods, if any, be deemed to be in default and all of the outstanding principal
and interest due under the Note and any and all sums mentioned herein or secured
herby shall, at Mortgagee’s option, become immediately due and payable.
 
4.           In the event of a suit being instituted to foreclose this Mortgage,
Mortgagee shall be entitled to apply at any time after the commencement of such
suit to the court having jurisdiction thereof for the appointment of a receiver
of all the Mortgaged Property and of all rents, income, profits, issues and
revenues thereof, from whatsoever source derive. Mortgagor agrees that the court
shall forthwith appoint such receiver with the usual powers and duties of
receivers in like cases and that said appointment shall be made by the court as
a matter of strict right of the Mortgagee, without reference to the adequacy of
the value of the Mortgaged Property, or the solvency of Mortgagor or any other
party defendant to such suit. Mortgagor hereby waives the right to object to the
appointment of a receiver and consents that such appointment shall be made as an
admitted equity of the Mortgagee.
 
5.           Mortgagor will, at its expense, obtain and maintain the following
insurance coverage during such time as there are any sums due by Mortgagor to
Mortgagee under the Loan Documents:
 
(a)           Broad form public liability Insurance for loss of life personal
injury arising out of any one occurrence, and for loss of life or personal
injury to any one person and for Property damage, in amounts reasonably
satisfactory to Mortgagee; and
 
(b)           An all risks form of casualty Insurance Insuring the Improvements
against loss or damage by fire, storm, and all other perils for no less than
their full replacement cost; and
 
(c)           In the event the Real Property is designated as being in a Flood
Zone, then flood Insurance covering the Improvements for an amount equal to the
lesser of (i) the outstanding principal balance under the Note, or (ii) the
maximum coverage available for the Improvements under the National Flood
Insurance Program.
 
All such policies shall specifically name Mortgagee as an additional shall be
with such companies, on such forms and with such deductibles as Mortgagee may
require and shall each contain an endorsement by the Insurer agreeing to not
cancel or materially alter any such policy without thirty (30) days prior
written notice to Mortgagee. Copies of the initial and renewal policies and
original certificates shall be furnished to Mortgagee and such policies shall
have affixed thereto a Standard New York Mortgagee Clause making all proceeds
under such policies payable to the Mortgagor and Mortgagee, as their interests
may appear, in the event the Improvements are destroyed or damaged by fire or
other casualty. Any Insurance proceeds shall be paid to the Mortgagee. Mortgagee
shall have the option to apply the same on account of the indebtedness secured
hereby or to permit the Mortgagor to use all or any portion thereof, for  the
purpose of reconstructing and repairing the Improvements, without thereby
waiving or impairing any equity, Lien or right under or by virtue of this
Mortgage. If Mortgagor fails to furnish the Insurance required hereunder,
Mortgagee may place and pay for such insurance, or any part thereof, without
losing, waiving or affecting Mortgagee’s option to foreclose for breach of this
covenant or any right or option under this Mortgage.

 
4

--------------------------------------------------------------------------------

 

6.           Mortgagor will not permit or commit any waste to the Mortgaged
Property and will at all times maintain the Mortgaged Property in a state of
good repair and condition and will not do or permit anything to be done to the
Mortgaged Property that will alter or change the use and character of said
property or impair  or weaken the security of this Mortgage. In case of the
refusal, neglect or inability of the Mortgagor to repair and maintain the
Mortgaged Property, Mortgagee may, at its option, make such repairs or cause the
same to be, made and advance funds for such purpose, which sums shall be secured
by the lien hereof.
 
7.           No waiver of any covenant contained in the Note, this Mortgage, the
Loan Documents or in any other instrument securing payment of the Note shall at
any time be held to be a waiver of any of the other terms of this Mortgage, the
Note or the Loan Documents or a future waiver of the same covenant.
 
8.           In order to accelerate the maturity of the indebtedness secured
hereby because of Mortgagor’s failure to pay any governmental tax, assessment,
liability, obligation or encumbrance upon the Mortgaged Property, or any other
payment required to be paid by the Mortgagor pursuant to this Mortgage or the
Loan Documents, it shall not be necessary or required that Mortgagee first pay
same.
 
9.           Mortgagor shall not further mortgage or encumber all or any portion
of the Mortgaged Property or sell, convey or assign same or any part thereof
without Mortgagee’s prior written consent, which consent may within Mortgagee’s
sole discretion be withheld. Without in any way limiting the generality of this
paragraph, any transaction (i) conveying any interest in the Mortgaged Property
pursuant to “agreement for deed; (ii) resulting in a lease of the Mortgaged
Property; (iii) resulting in a transfer of any of the corporate stock of a
corporate, Mortgagor; shall constitute a conveyance pursuant to this paragraph
and give rise to all rights of the Mortgagee contained in this paragraph.
 
10.           If any judgment, mechanic’s, materialman’s, laborer’s or any other
lien or claim is filed against all or any portion of the Mortgaged Property or
if any proceedings are instituted against all or any portion of the Mortgaged
Property upon any lien or claim of any nature whatsoever, regardless of whether
such lien or claim is Junior or superior to the lien of this Mortgage, Mortgagee
may declare a default and accelerate and demand immediate payment of all sums
due under the Note unless Mortgagor shall remove such lien or satisfy such
judgment or claim by payment or by transferring same to a bond issued by a
surety company acceptable to Mortgagee within thirty (30) days after Mortgagor
has knowledge of the filing of such lien or judgment or the institution of such
claim.

 
5

--------------------------------------------------------------------------------

 

11.           In the event Mortgagor shall (i) consent to the appointment of a
receiver, trustee or liquidator of all or a substantial part of their assets or
(ii) file a voluntary petition in bankruptcy, or admit in writing their
inability to pay their debts as they become due, or (iii) make a general
assignment for the benefit of Creditors, or (iv) file a petition or answer
seeking reorganization or arrangement with creditors, or to take advantage of
any Insolvency law, or (v) file an answer admitting the material allegations of
a petition filed against any of them in any bankruptcy. reorganization or
insolvency proceeding, or (vi) action shall be taken by any of them for the
purpose of effecting any of the foregoing, or (vii) any order, judgment or
decree is entered upon the application of a creditor of any of them by a court
of competent jurisdiction approving a petition seeking appointment of a receiver
or trustee of all or a substantial part of the assets of any of them, or
declaring anyone of them bankrupt or insolvent and such action by a creditor is
not dismissed or discharged within forty five (45) days of the filing of the
action, then upon the occurrence of any of such events, Mortgagee may accelerate
and declare the Note secured hereby immediately due and payable, whereupon all
the unpaid principal of and accrued Interest on the Note and all other sums
hereby secured shall become immediately due and payable.
 
12.           Mortgagee or any of its agents shall have the right to enter upon
and inspect the Mortgaged Property at all reasonable times, upon reasonable
notice.
 
13.           Any sum or sums which may be loaned or advanced by Mortgagee to
Mortgagor, in its sole discretion, at any time within ten (10) years from the
date of this Mortgage, together with interest thereon at the rate agreed upon at
the time of such loan or advance, shall be equally secured with and have the
same priority as to original indebtedness and be subject to all the terms and
provisions of this Mortgage. The aggregate amount of principal outstanding at
any time and secured by this Mortgage shall not exceed one hundred percent
(100%) of the original principal amount of the Note secured hereby.
 
14.           Upon Mortgagee’s request, Mortgagor will furnish a written
statement of the amount owing on the obligation which this Mortgage secures and
therein state whether or not it claims any defaults, defenses or offsets
thereto. If Mortgagee deems itself to reasonably be insecure concerning
repayment of the Note, within thirty (30) days following any request for same by
Mortgagee, during the term of the Note, Mortgagor agrees to furnish Mortgagee
current financial statements and tax returns for all borrowers under the Note
and all guarantors of the debt secured hereby.
 
15.           Nothing herein contained, nor any instrument or transaction
related hereto, shall be construed or so operate as to require the Mortgagor, or
any person liable for the payment of the loan made pursuant to the Note and Loan
Documents secured by this Mortgage, to pay interest in an amount or at a rate
greater than the maximum allowed by law. Should any interest or other charges
paid by the Mortgagor, or any parties liable for the payment of the Note secured
by this Mortgage, result in the computation or claiming of interest in excess of
the maximum rate of interest which is permitted under law, then any and all such
excess shall be and the same is hereby waived by the Mortgagee, and all such
excess shall be automatically credited against and in reduction of the principal
balance and any portion of said excess which exceeds the principal balance shall
be paid by the Mortgagee to the Mortgagor and any parties liable for the payment
of the Note secured by this Mortgage, it being the intent of the parties hereto
that under no circumstances shall the Mortgagor, or any parties liable for the
payment of the Note secured hereby be required to pay interest in excess of the
maximum rate allowed by law.

 
6

--------------------------------------------------------------------------------

 

16.           If all or any material portion of the Mortgaged Property is
damaged or taken through the exercise of the power of eminent domain (which term
when used in this Mortgage shall include any transfer by private sale in lieu
thereof), the entire indebtedness secured hereby shall become immediately due
and payable and the entire proceeds of Mortgagor’s award shall be paid to
Mortgagee and applied by it towards the payment of the saris secured hereby with
the remaining balance, if any, to be paid over to Mortgagor. Mortgagee is hereby
authorized, at its option, to commence, appear and prosecute, in its own or the
Mortgagor’s name, any action or proceeding relating to any condemnation, and to
settle or compromise any claim in connection therewith. All such compensation,
awards, damages, claims, rights of action and proceeds, and the right thereto
are hereby assigned by the Mortgagor to the Mortgagee, and Mortgagor agrees to
execute such further assignments of any compensation, awards, damages, claims,
rights of action and proceeds as Mortgagee may require.
 
17.           This Mortgage shall also be construed and shall operate as a
security agreement under the State of Florida Uniform Commercial Code.
 
18.           To further secure payment of Mortgagor’s indebtedness to
Mortgagee, Mortgagor does hereby sell, assign, transfer and set over to
Mortgagee all of the rents, issues and profits of the Mortgaged Property.
Although this is a presently effective assignment, it shall become operative
only upon any uncured noncompliance or a material breach by Mortgagor under the
terms of this Mortgage, the Note or the Loan Documents, and the Mortgagee shall
thereafter have the right to enter upon the Mortgaged Property and collect the
same directly from the persons in possession.
 
19.           Time is of the essence to this Mortgage and all the provisions
hereof.
 
20.           In the event any legal action is commenced to enforce the
provisions of this Mortgage or as a result of the relationship created hereby,
the Mortgagee shall be entitled to recover all reasonable attorneys’ fees,
costs, charges and expenses incurred or paid by it at both trial and all
appellate levels.
 
21.           All rights and remedies granted to Mortgagee herein shall be in
addition to and not In lieu of any rights and remedies provided to mortgagees by
law or statute, and the invalidity of any right or remedy herein provided by
reason of its conflicts with applicable law or statute shall not affect any
other valid right or remedy afforded to Mortgagee by any provision hereof or by
applicable law.
 
22.           To the extent of the Indebtedness of the Mortgagor to the
Mortgagee as described herein and secured hereby, the Mortgagee is subrogated to
the lien or liens and to the rights of the owners and holders of each and every
mortgage, lien or other encumbrance on the Mortgaged Property or any part
thereof which is paid or satisfied, in whole or in part, out of the proceeds of
the Note. The respective liens of said mortgages, liens or other encumbrances
shall be preserved and shall pass to and be held by the Mortgagee as security
for the indebtedness described herein or secured hereby, to the same extent that
it would have been preserved and would have been passed to and held by the
Mortgagee had it been duly and regularly assigned to the Mortgagee by separate
assignment, notwithstanding the fact that the same may be satisfied and canceled
of record, it being the intention of the parties that the same will be satisfied
and cancelled of record by the holder thereof at or about the time of the
retarding of this Mortgage.

 
7

--------------------------------------------------------------------------------

 

23.           Mortgagor warrants and represents that it has no knowledge of any
violation of any type or manner of any law, ordinance, orders, requirements or
regulations imposed on or affecting the Mortgaged Property, that Mortgagor shall
not permit any such violation to be created or to exist and that Mortgagor has
not received notice of any such violation from any municipal, county, federal or
state government or agency thereof In the event that Mortgagor receives any
notice of any such violation from any governmental body or agency thereof,
Mortgagor agrees to immediately give notice thereof to Mortgagee, and to take
all necessary Or appropriate actions to cure or otherwise resolve such violation
within thirty (30) days after receipt by Mortgagee of the notice of violation,
or, in the event it cannot be cured in thirty (30) days, then to diligently and
continuously undertake and complete the cure within a reasonable time of notice
of this violation. In the event any such violation is not cured or otherwise
resolved within said thirty (30) day period or such longer period as may be
reasonably necessary, the Mortgagee may declare the Note hereby secured
forthwith due and payable, whereupon the principal of and the interest accrued
on the Note and all other sums hereby secured shall become forthwith due and
payable.
 
24.           Mortgagor may be required to deliver to Mortgagee the abstracts
and title covering the Mortgaged Property, which shall at all times during the
life of this Mortgage remain in the possession of the Mortgagee. In the event of
the foreclosure of this Mortgage or other transfers of title, all right, title
and interest of the Mortgagor to any such abstract of title shall pass to the
purchaser or grantee.
 
25.           In case of any material damage to or destruction of all or any
part of the Mortgaged Property, Mortgagor shall give prompt notice thereof to
Mortgagee. In case of a taking or proposed taking of all or any part of the
Mortgaged Property or any right therein by eminent domain, the party upon which
notice of such taking is served shall give prompt notice to the other, Each such
notice shall generally describe the nature and extent of such damage,
destruction, taking, loss, proceedings or negotiations.
 
26.           (a)           This Mortgage further secures all costs, fees,
changes and expenses of every kind, including the cost of an abstract of title
to the Real Property, in connection with any suit for the foreclosure of this
Mortgage, and reasonable attorneys’ fees incurred or expended at any time by the
Mortgagee because of the, failure of Mortgagor to perform, comply with and abide
by the covenants, conditions and stipulations of the Note, this Mortgage or the
Loan Documents.
 
(b)           If Mortgagor fails to comply with any provision of this Mortgage,
the Note or the Loan Documents and Mortgagee expends any money in obtaining the
performance or satisfaction of such requirement, then all sums shall bear
interest from the date of disbursement by Mortgagee at the highest rate
permitted by law and, if no such rate is specified, then at the rate of eighteen
percent (18%) per annum. This rate shall apply before and after the issuance of
any final agreement for amounts owed under the Note. This rate shall apply
before and after any judgment is obtained for amounts owed under the Note.
 
27.           This Mortgage shall be governed and construed under the laws of
the State of Florida.

 
8

--------------------------------------------------------------------------------

 

28.           Mortgagor agrees:
 
(a)           To comply with all the terms, covenants, agreements and conditions
of any mortgage encumbering the property herein described, whether superior or
junior to the lien of this Mortgage.
 
(b)           That any default, breach or violation of any term, covenant,
agreement or condition of any such mortgage, whether superior or junior to the
lien of this Mortgage, shall, subject to applicable notice and grace periods, if
any, be a default hereunder and shall vest in Mortgagee all and every one of the
remedies herein provided for in case of default.
 
(c)           That failure by the Mortgagor to pay the monies referred to in any
such mortgage, whether superior or junior to the lien of this Mortgage, within
thirty (30) days after the same severally becomes due and payable, shall also
constitute a default under this Mortgage. This rate skull apply before and after
any judgment is entered for any sums due under the Note.
 
(d)           That if any proceedings should be instituted against the property
covered by this Mortgage upon any other lien or claim whether superior or junior
to the lien of this Mortgage, the Mortgagee way at its option immediately upon
institution of such suit or during the pendency thereof declare this Mortgage
and the indebtedness secured hereby due and payable forthwith and may at its
option proceed to foreclose this Mortgage.
 
(e)           That Mortgagee shall have the right, at its option, to cure any
default under any such mortgage whether superior or junior to the lien of this
Mortgage.
 
(f)           That any sums advanced by Mortgagee in curing said defaults shall
be included as part of the debt of the Mortgagor and shall be secured by this
Mortgage and shall become immediately due and payable upon advancement.
 
(g)           The Mortgagor covenants and agrees not to enter into any agreement
with the holder of any such mortgage, whether junior or senior to the lien of
this Mortgage, modifying or amending any of the provisions dealing with payment
of principal or interest under any such mortgage without the prior written
consent of the Mortgagee.
 
(h)           The Mortgagor covenants and agrees that no further advances shall
be made under the provisions for future advances, if any, under any such
mortgage, or, in the alternative, Mortgagors covenant and agree that any
advances made to them under any such mortgage shall be applied to reduce the
balance under this Mortgage.
 
29.           Mortgagor further warrants to Mortgagee that, to the best of its
knowledge and except as otherwise disclosed to Lender in any Phase I or Phase Il
environmental reports that were provided to Lender, the Mortgaged Property has
not in the past and is not presently being used for the handling, storage,
transportation, or disposal of hazardous or toxic materials, and no notice or
advice has been received by Mortgagor of any condition or state of facts that
would contribute to a claim of pollution or any other damage to the environment
by reason of the conduct of any business on the Mortgaged Property or operation
of the Mortgaged Property, whether past or present. The Mortgagor acknowledges
that the Mortgagee has relied upon the Mortgagor’s representations and the
information contained in such Phase I and Phase II environmental reports, has
made no independent investigation of the truth thereof, is not charged with any
knowledge contrary thereto that may be received by an examination of the public
records in Tallahassee, Florida and the county where the Real Property is
located, or that may have been resolved by any officer, director, agent,
employee or shareholder of Mortgagee.

 
9

--------------------------------------------------------------------------------

 

30.           Mortgagor hereby agrees that in consideration of the recitals and
mutual covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, in
the event Mortgagor shall (1) file with any bankruptcy court of competent
jurisdiction or be the subject of any petition under Title 11 of the U.S. Code,
as amended (ii) be the subject of any order for relief issued under such Title
11 of the U.S. Code, as amended, (iii) file or be the subject of any petition
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future federal or state act
or law relating to bankruptcy, Insolvency, or other relief for debtors, (iv)
have sought or consented to or acquiesced in the appointment of any trustee,
receiver, conservator, or liquidator, (v) be the subject of any order, judgment,
or decree entered by any court of competent jurisdiction approving a petition
flied against such party for any reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any present or
future federal or state act or law relating to bankruptcy, insolvency, or relief
for debtors, Mortgagee shall thereupon be, entitled to relief from any automatic
stay imposed by Section 362 of Title 11 of the U.S. Code, as amended, and is
entitled to the exercise of the rights and remedies otherwise available to
Mortgagee as provided in the Loan Documents, and as otherwise provided by law,
Mortgagor shall have sixty (60) days to discharge any of the above proceedings
which are initiated by third parties, prior to Mortgagee exercising its rights
and remedies upon default by the Mortgagor, to allow Mortgagor an opportunity to
terminate such proceedings and to meet all of the obligations that Mortgagor has
to the Mortgagee.
 
31.           BY EXECUTING THIS MORTGAGE, MORTGAGOR KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ITS RIGHTS AND THE RIGHTS OF ITS HEIRS, ASSIGNS, SUCCESSORS
OR PERSONAL REPRESENTATIVES TO A TRIAL BY JURY, IF ANY, IN ANY ACTION,
PROCEEDING OR SUIT, WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE, AND WHETHER
ASSERTED BY WAY OF COMPLAINT, ANSWER, CROSSCLAIM, COUNTERCLAIM, AFFIRMATIVE
DEFENSE OR OTHERWISE, BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH,
THIS MORTGAGE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT TO 13E EXECUTED IN
CONNECTION HEREWITH OR WITH THE INDEBTEDNESS OR TIM RENEWAL, MODIFICATION OR
EXTENSION OF ANY OF THE FOREGOING OR ANY FUTURE ADVANCE THEREUNDER. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR MORTGAGEE EXTENDING CREDIT TO MORTGAGOR
AND NO WAIVER OR LIMITATION OF MORTGAGEE’S RIGHTS HEREUNDER SHALL BE EFFECTIVE
UNLESS IN WRITING AND MANUALLY SIGNED ON MORTGAGEE’S BEHALF.
 
32.           ALL DOCUMENTARY STAMP TAXES AND INTANGIBLE TAXES DUE AND PAYABLE
IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS MORTGAGE HAVE BEEN PAID
SIMULTANEOUSLY WITH THE RECORDING OF THE MORTGAGE BASED ON THE PRINCIPAL BALANCE
OF THE OBLIGATIONS AS ESTABLISHED BY TERM NOTE (i.e. $3,013,586.10). In any
event, however, Mortgagor acknowledges and agrees, upon Mortgagee’s request, to
pay all taxes, including without limitation, additional documentary stamps and
intangible taxes, which are deemed to be due and payable in connection with this
Mortgage, if any.

 
10

--------------------------------------------------------------------------------

 
 
Signed, sealed and delivered
   
in the presence of:
       
Florida Gaming Centers, Inc., a Florida
   
Corporation, d/b/a Miami Jai-Alai, Inc.,
   
d/b/a W.J.A. Realty, Inc.
           
Print Name:
 
Print Name:
         
Title:
 
Print Name:
     



STATE OF FLORIDA
)
 
) SS
COUNTY OF MIAMI-DADE
)

 
BEFORE ME, the undersigned authority, appeared ____________________ as President
of ________________________________________, who is personally known to me or
who has produced ________________________________________ as identification, and
acknowledged that he/she/they executed the foregoing instrument for the purposes
expressed therein and with hill corporate authority.
 
WITNESS my hand and seal in the State and County aforesaid, this ________ day of
____________________, 2009.
 

 
NOTARY PUBLIC State of Florida



Print Name:
  



My Commission Expires:
     
and
 


 
11

--------------------------------------------------------------------------------

 




   
City National Bank of Florida, a Florida
banking corporation; f/k/a City National
Bank of Miami, a Florida banking
corporation as Trustee sunder its Land Trust
#5003471, dated January 1, 1979
                 
Print Name:
 
Print Name:
         
Title:
 
Print Name:
     



STATE OF FLORIDA
)
 
) SS
COUNTY OF MIAMI-DADE
)



BEFORE ME, the undersigned authority, appeared ____________________________ as
____________________________ of ___________________________________, who is
personally known to me or who has produced
________________________________________ as identification, and acknowledged
that he/she/they executed the foregoing instrument for the purposes expressed
therein and with hill corporate authority.
 
WITNESS my hand and seal in the State and County aforesaid, this ________ day of
____________________, 2009.
 

 
NOTARY PUBLIC State of Florida



Print Name:
  



My Commission Expires:
 


 
12

--------------------------------------------------------------------------------

 